     Case 2:18-cv-02080-MCE-AC Document 33 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JR SOLORZANO,                                     No. 2:18-cv-02080 MCE AC PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    HERITAGE ONE DOOR AND
      CARPENTRY, LLC,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21) and by ECF No. 30.

20   On June 9, 2020, defendant filed a motion to dismiss. ECF No. 29. Plaintiff did not file a timely

21   opposition. On June 26, 2020, the court issued an order to show cause within 14 days why this

22   case should not be dismissed for failure to prosecute. ECF No. 32. Plaintiff has not responded to

23   the court’s orders, nor taken any action to prosecute this case.

24          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

25   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

26   Civ. P. 41(b); Local Rule 110.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
                                                        1
     Case 2:18-cv-02080-MCE-AC Document 33 Filed 07/13/20 Page 2 of 2

 1   (21) days after being served with these findings and recommendations, plaintiff may file written
 2   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 3   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 4   objections within the specified time may waive the right to appeal the District Court’s order.
 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: July 10, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
